IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 13, 2009
                                     No. 08-40272
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

MARTIN PADILLA

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:03-CR-216-1


Before JONES, Chief Judge, and STEWART and OWEN, Circuit Judges.
PER CURIAM:*
       In October 2003, Martin Padilla, federal prisoner # 19691-179, was
convicted by jury verdict of possession with intent to distribute an amount in
excess of five kilograms of cocaine and was sentenced to 121 months of
imprisonment and five years of supervised release. In February 2008, at a time
when he had no actions pending, Padilla filed a motion requesting production of
the grand jury testimony from his criminal case. Padilla has not provided a
valid jurisdictional basis for his motion. See United States v. Carvajal, 989 F.2d

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40272

170, 170 (5th Cir. 1993). Even if it is assumed that a jurisdictional basis for the
motion exists, the district court properly denied that motion because Padilla
failed to show a particularized need for the grand jury transcripts. See United
States v. Miramontez, 995 F.2d 56, 59-60 (5th Cir. 1993). The district court’s
judgment is AFFIRMED.




                                        2